
	

114 HR 3420 IH: Weatherization Enhancement, and Local Energy Efficiency Investment and Accountability Act
U.S. House of Representatives
2015-07-29
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		114th CONGRESS
		1st Session
		H. R. 3420
		IN THE HOUSE OF REPRESENTATIVES
		
			July 29, 2015
			Mr. Tonko (for himself, Mr. Nadler, Mr. Pierluisi, Mr. Lowenthal, Ms. Norton, Ms. Castor of Florida, Mr. Connolly, Mr. Carson of Indiana, Ms. Slaughter, Mr. Welch, and Mr. Rush) introduced the following bill; which was referred to the Committee on Energy and Commerce
		
		A BILL
		To reauthorize the weatherization and State energy programs, and for other purposes.
	
	
		1.Short title; table of contents
 (a)Short titleThis Act may be cited as the Weatherization Enhancement, and Local Energy Efficiency Investment and Accountability Act. (b)Table of contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of contents.
					Sec. 2. Findings.
					TITLE I—Weatherization Assistance Program
					Sec. 101. Reauthorization of weatherization assistance program.
					Sec. 102. Grants to eligible multistate housing and energy nonprofit organizations.
					Sec. 103. Quality assurance program.
					TITLE II—State Energy Programs
					Sec. 201. Reauthorization of State energy programs.
 2.FindingsCongress finds that— (1)the State energy program established under part D of title III of the Energy Policy and Conservation Act (42 U.S.C. 6321 et seq.) (referred to in this section as SEP) and the Weatherization Assistance Program for Low-Income Persons established under part A of title IV of the Energy Conservation and Production Act (42 U.S.C. 6861 et seq.) (referred to in this section as WAP) have proven to be beneficial, long-term partnerships among Federal, State, and local partners;
 (2)the SEP and the WAP have been reauthorized on a bipartisan basis over many years to address changing national, regional, and State circumstances and needs, especially through—
 (A)the Energy Policy and Conservation Act (42 U.S.C. 6201 et seq.); (B)the Energy Conservation and Production Act (42 U.S.C. 6801 et seq.);
 (C)the State Energy Efficiency Programs Improvement Act of 1990 (Public Law 101–440; 104 Stat. 1006); (D)the Energy Policy Act of 1992 (42 U.S.C. 13201 et seq.);
 (E)the Energy Policy Act of 2005 (42 U.S.C. 15801 et seq.); and (F)the Energy Independence and Security Act of 2007 (42 U.S.C. 17001 et seq.);
 (3)the SEP, also known as the State energy conservation program— (A)was first created in 1975 to implement a State-based, national program in support of energy efficiency, renewable energy, economic development, energy emergency preparedness, and energy policy; and
 (B)has come to operate in every sector of the economy in support of the private sector to improve productivity and has dramatically reduced the cost of government through energy savings at the State and local levels;
 (4)Federal laboratory studies have concluded that, for every Federal dollar invested through the SEP, more than $7 is saved in energy costs and almost $11 in non-Federal funds is leveraged;
 (5)the WAP— (A)was first created in 1976 to assist low-income families in response to the first oil embargo;
 (B)has become the largest residential energy conservation program in the United States, with more than 7,100,000 homes weatherized since the WAP was created;
 (C)saves an estimated 35 percent of consumption in the typical weatherized home, yielding average annual savings of $437 per year in home energy costs;
 (D)has created thousands of jobs in both the construction sector and in the supply chain of materials suppliers, vendors, and manufacturers who supply the WAP;
 (E)returns $2.51 in energy savings for every Federal dollar spent in energy and nonenergy benefits over the life of weatherized homes;
 (F)serves as a foundation for residential energy efficiency retrofit standards, technical skills, and workforce training for the emerging broader market and reduces residential and power plant emissions of carbon dioxide by 2.65 metric tons each year per home; and
 (G)has decreased national energy consumption by the equivalent of 24,100,000 barrels of oil annually; (6)the WAP can be enhanced with the addition of a targeted portion of Federal funds through an innovative program that supports projects performed by qualified nonprofit organizations that have a demonstrated capacity to build, renovate, repair, or improve the energy efficiency of a significant number of low-income homes;
 (7)the WAP has increased energy efficiency opportunities by promoting new, competitive public-private sector models of retrofitting low-income homes through new Federal partnerships;
 (8)improved monitoring and reporting of the work product of the WAP has yielded benefits, and expanding independent verification of efficiency work will support the long-term goals of the WAP;
 (9)reports of the Government Accountability Office in 2011, Inspector General of the Department of Energy, and State auditors have identified State-level deficiencies in monitoring efforts that can be addressed in a manner that will ensure that WAP funds are used more effectively;
 (10)through the history of the WAP, the WAP has evolved with improvements in efficiency technology, including, in the 1990s, many States adopting advanced home energy audits, which has led to great returns on investment; and
 (11)as the home energy efficiency industry has become more performance-based, the WAP should continue to use those advances in technology and the professional workforce.
			IWeatherization assistance program
 101.Reauthorization of weatherization assistance programSection 422 of the Energy Conservation and Production Act (42 U.S.C. 6872) is amended by striking appropriated— and all that follows through the period at the end and inserting appropriated $450,000,000 for each of fiscal years 2016 through 2020.. 102. Grants to eligible housing and nonprofit organizationsThe Energy Conservation and Production Act is amended by inserting after section 414B (42 U.S.C. 6864b) the following:
				
					414C.Grants to eligible housing and nonprofit organizations
 (a)PurposesThe purposes of this section are— (1)to expand the number of low-income, single-family and multifamily homes that receive energy efficiency retrofits;
 (2)to promote innovation and new models of retrofitting low-income homes through new Federal partnerships with covered organizations that leverage donations, donated materials, volunteer labor, homeowner labor equity, and other private sector resources;
 (3)to assist the covered organizations in demonstrating, evaluating, improving, and replicating widely the model low-income energy retrofit programs of the covered organizations; and
 (4)to ensure that the covered organizations make the energy retrofit projects undertaken by the covered organizations with awarded funds self-sustaining by the time grant funds have been expended.
 (b)DefinitionIn this section, the term covered organization means an organization that— (1)is described in section 501(c)(3) of the Internal Revenue Code of 1986 and exempt from taxation under 501(a) of that Code; and
 (2)has an established record of constructing, renovating, repairing, or making energy efficient an aggregate quantity of not less than 250 owner-occupied, single-family or multifamily homes for low-income households, either directly or through affiliates, chapters, or other direct partners (using the most recent year for which data are available).
 (c)In generalThe Secretary shall make grants to covered organizations through a national competitive process for use in accordance with this section.
 (d)Award factorsIn making grants under this section, the Secretary shall consider— (1)the number of low-income homes the applicant—
 (A)has built, renovated, repaired, or made more energy efficient as of the date of the application; and
 (B)can reasonably be projected to build, renovate, repair, or make energy efficient during the grant period beginning on the date of the application;
 (2)the qualifications, experience, and past performance of the applicant, including experience successfully managing and administering Federal funds;
 (3)the number and diversity of States, communities, and climates in which the applicant works and the diversity of housing types requiring weatherization as of the date of the application;
 (4)the amount of non-Federal funds, donated or discounted materials, discounted or volunteer skilled labor, volunteer unskilled labor, homeowner labor equity, and other resources the applicant will provide;
 (5)the extent to which the applicant could successfully replicate the proposed energy retrofit project and sustain the project after the grant funds have been expended; and
 (6)such other factors as the Secretary determines to be appropriate. (e)Applications (1)In generalNot later than 120 days after the date of enactment of this section, the Secretary shall solicit proposals from covered organizations.
 (2)AdministrationTo be eligible to receive a grant under this section, an applicant shall submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require.
 (3)AwardsNot later than 90 days after the closing date established by the Secretary for receipt of proposals, the Secretary shall award grants under this section.
 (f)Eligible uses of grant fundsA grant under this section may be used to— (1)conduct energy efficiency audits;
 (2)perform cost-effective retrofit and related weatherization activities, including purchase of energy efficient materials and supplies;
 (3)conduct training activities and provide ongoing technical assistance; (4)provide information to homeowners on proper maintenance and energy savings behaviors;
 (5)conduct data collection, measurement, and verification activities to facilitate program monitoring, oversight, evaluation, and reporting;
 (6)manage and administer the grant (up to a maximum of 10 percent of the total grant); and (7)obtain and conduct such other materials and activities as the Secretary determines to be appropriate.
 (g)Maximum amountThe amount of a grant provided under this section shall not exceed $5,000,000. (h)Guidelines (1)In generalNot later than 60 days after the date of enactment of this section, the Secretary shall issue guidelines to implement the grant program established under this section.
 (2)AdministrationThe guidelines shall establish— (A)criteria for allowable expenditures;
 (B)a methodology to determine a minimum energy savings-to-investment ratio; (C)criteria for—
 (i)the conduct of weatherization training programs; (ii)the conduct of energy audits and program activities;
 (iii)the conduct of project monitoring activities; and (iv)the use of methodologies to verify energy and cost savings;
 (D)liability insurance requirements; and (E)recordkeeping requirements, which shall include reporting to the Office of Weatherization and Intergovernmental Programs of the Department of Energy applicable data on each home retrofitted.
 (i)Review and evaluationThe Secretary shall review and evaluate the performance of any covered organization that receives a grant under this section (which may include an audit), as determined by the Secretary.
 (j)Compliance with State and local lawNothing in this section or any program carried out using a grant provided under this section supersedes or otherwise affects any State or local law, to the extent that the State or local law contains a requirement that is more stringent than the applicable requirement of this section.
 (k)Annual reportsThe Secretary shall submit to Congress annual reports that provide a description of energy and cost savings achieved and actions taken under this section.
 (l)FundingOf the funds made available to carry out this part for each of fiscal years 2016 through 2020 under section 422, the Secretary shall make available to carry out this section—
 (1)2 percent of the amount if less than $225,000,000 is available; (2)5 percent of the amount if $225,000,000 or more but less than $260,000,000 is available;
 (3)10 percent of the amount if $260,000,000 or more but less than $400,000,000 is available; and (4)20 percent of the amount if $400,000,000 or more is available..
 103.Quality assurance programSection 415 of the Energy Conservation and Production Act (42 U.S.C. 6865) is amended by adding at the end the following:
				
					(f)Quality assurance program
 (1)Contractor qualificationEffective beginning January 1, 2016, to be eligible to carry out weatherization using funds made available under this part, a contractor shall be selected through a competitive bidding process and be—
 (A)accredited by the Building Performance Institute; (B)an Energy Smart Home Performance Team accredited under the Residential Energy Services Network; or
 (C)accredited by an equivalent accreditation or program accreditation-based State certification program approved by the Secretary.
							(2)Grants to nonprofit organizations
 (A)In generalTo be eligible to receive a grant under section 414C, a covered organization (as defined in section 414C(b)) shall use a crew chief who—
 (i)is certified or accredited in accordance with paragraph (1); and (ii)supervises the work performed with grant funds.
 (B)Volunteer laborA volunteer who performs work for a covered organization that receives a grant under section 414C shall not be required to be certified under this subsection if the volunteer is not directly installing or repairing mechanical equipment or other items that require skilled labor.
 (3)Minimum efficiency standardsEffective beginning October 1, 2016, the Secretary shall ensure that— (A)each retrofit for which weatherization assistance is provided under this part meets minimum efficiency and quality of work standards established by the Secretary after weatherization of a dwelling unit;
 (B)at least 10 percent of such dwelling units are randomly inspected by a third party accredited as described in paragraph (1) (A) through (C) to ensure compliance with the minimum efficiency and quality of work standards established under subparagraph (A); and
 (C)the standards established under this subsection meet or exceed the industry standards for home performance work that are in effect on the date of enactment of this subsection, as determined by the Secretary..
			IIState energy programs
 201.Reauthorization of State energy programsSection 365(f) of the Energy Policy and Conservation Act (42 U.S.C. 6325(f)) is amended by striking $125,000,000 for each of fiscal years 2007 through 2012 and inserting $75,000,000 for each of fiscal years 2016 through 2020.  